Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al., (US 20070048607). 
Regarding claims 1-3 and 6, Nakashima discloses a nonaqueous-electrolyte secondary battery comprising a negative electrode and a positive electrode, a separator; wherein the separator comprises a porous film [0019]-[0020]. Examiner notes that the separator comprising a porous film reads on the claimed porous film.  The negative electrode active material layer includes carbonaceous materials, artificial graphite, and natural graphite; metal oxide materials such as silicon oxide, these negative-electrode active materials may be used alone or as a mixture of two or more thereof [0247]). It would be obvious to one having ordinary skill in the art to choose from a finite list of choices with a reasonable expectation of success.  See MPEP 2143.I(e).
 Nakashima further discloses the porous film being interposed between the positive electrode active material layer and the negative electrode active material layer represented by the separator interposed between the positive and negative electrode [0284]. The separator comprises 
Nakashima further discloses the amount of inorganic filler incorporated in the porous polymer film according to the invention is especially 60 parts by weight or larger, more preferably 100 parts by weight, per 100 parts by weight of the thermoplastic resin [0110]. Examiner notes that 60 parts by weight or larger, more preferably 100 parts by weight, per 100 parts by weight of the thermoplastic resin is overlapping with the claimed range of not lower than 70 mass% and not higher than 99 mass%. It would have been obvious to one having ordinary skill in the art to arrive at the claimed overlapping range of 70-77 mass%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.
Nakashima does not explicitly disclose the negative electrode active material layer having a first spring constant from 4300 kN/mm to 7900 kN/mm, the porous film having a second spring constant from 8000 kN/mm to 1600 kN/mm, and a ratio of the second spring constant to the first spring constant being higher than 1 and not higher than 1.86.  However, examiner notes that the negative electrode active material layer having a first spring constant because all materials necessarily possess a spring constant. The porous film having a second spring constant. The flexibility of the separator relates to the spring constant. The separator’s flexibility represents a 2nd spring constant [0101]-[0102]]).  Nakashima inherently discloses these limitations because Nakashima uses the same materials for the inorganic filler as applicant uses in the porous film. Nakashima also uses the silicon oxide and graphite based carbon just as applicant does in the negative active material layer.  The spring constants of the instant material 

In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (CLAIM 1 AND 6)
While Nakashima does not explicitly disclose a ratio of the second spring constant to the first spring constant being not lower than 1.25 or not lower than 1.60, Nakashima inherently discloses these limitations because Nakashima uses the same materials for the inorganic filler as applicant uses in the porous film. Nakashima also uses the silicon oxide and graphite based carbon just as applicant does in the negative active material layer. The filler is designed to further lead in the flexibility of the separator/porous film and silicon oxide and graphite in the negative electrode active material layer. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (CLAIMS 2 AND 3)
Regarding claim 5, Nakashima discloses all of the limitations as set forth above in claim 1. Nakashima further discloses wherein the ceramic material is contained throughout the porous film constituting the separator because the inorganic filler can be evenly dispersed therein [0101]. (CLAIM 5)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al., (US 20070048607), as applied to claim 1 above, and further in view of Ueda et al., (US 20120009452)
Regarding claim 4, Nakashima discloses all of the limitations as set forth above. Nakashima does not explicitly disclose a content of the silicon oxide in the negative electrode active material layer is not lower than 2 mass% and not higher than 10 mass% of a total content of the graphite- based carbon material and the silicon oxide. Ueda teaches a nonaqueous secondary battery which includes a positive electrode, a negative electrode, and a non aqueous electrolyte [0015]. Ueda further teaches exemplary secondary components of the negative electrode active material include low-crystallinity carbon materials and hard carbon materials, in addition to the use of carbon materials and the use of silicon is possible. The negative electrode containing silicon as one of the constitutive elements helps the releasing lithium ion secondary battery to have a higher energy density. However if these components used as a principal component they cause the battery to show inferior reversibility in charge/discharge and to have a lower battery voltage, thus being undesirable.
 When a silicon oxide material is used as a secondary component of the negative electrode active material, the negative electrode active material preferably contains the secondary component in a content of 20 percent by weight or less [0078]. Silicon oxide used in a content of 20 percent by weight or less, is overlapping with the claimed range of not lower than 2 mass% and not higher than 10 mass%.
 It would have been obvious to one having ordinary skill in the art to have the silicon oxide in the negative active material layer of Nakashima be between  2 mass% to 10 mass% in 
It would have been obvious to one having the ordinary skill in the art that overlapping ranges are obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. (CLAIM 4)
Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that Nakashima et al., (US 20070048607) does not disclose, teach or fairly suggest a nonaqueous electrolyte secondary battery that includes a negative electrode active material layer having a first spring constant from 4300 kN/mm to 7900 kN/mm and/or porous film having a second spring constant from 8000 kN/mm to 16000 kN/mm.  
Applicant asserts that the similarities between the materials included in each of the negative electrode active material layer and porous film are not sufficient to conclude that the  negative active material layer and porous film of Nakashima  would inherently discloses these properties.  Applicant asserts that the spring constant may be adjusted by materials, the thickness and or density.  
Applicant’s assertion is not persuasive because Nakashima discloses a negative electrode active material layer containing at least graphite-based carbon material and silicon oxide [0247], and a separator comprising a porous film [0020] containing inorganic filler/ ceramic materials  ([0110]/[0104]).  Nakashima uses the same materials for the inorganic filler as applicant uses in 
Nakashima further discloses the thickness of the negative electrode active, material layer is about 10-200 um [0257] the density of the negative active layer is 1.7 g/cm3 [0230], the thickness or the separator/porous film is preferably 10 um to 40 um ([0022]/ [0125]). The thickness of the negative active layer and separator/porous film of Nakashima is within the range of the thickness of the negative active layer and porous film of the instant, as shown at table 1 of the instant. The density of the negative active layer is in close range of the density of the negative active material of the instant, although the density is close but not the same, the negative active layer has the same amount of thickness. Close ranges are expected to have the same properties see MPEP 2131.03.
The negative active layer and separator/porous film of Nakashima have similar or close to ranges of materials used, thickness and density and therefore the negative active layer and separator or/porous film of Nakashima inherently discloses the negative electrode active material layer having a first spring constant from 4300 kN/mm to 7900 kN/mm and/or porous film having a second spring constant from 8000 kN/mm to 16000 kN/mm.  Chemical compositions cannot have mutually exclusive properties, chemical composition and its properties are inseparable, see MPEP 2112.01.  Further, the spring constants would be expected to be the same, given that the materials and parameters are the same or in similar ranges, absent any evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722